Citation Nr: 0616788	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-34 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to February 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for PTSD.  The 
veteran perfected an appeal on this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran did not serve in combat while in service.

3.  The claim for service connection for PTSD is not 
supported by corroborating evidence that the veteran 
experienced the claimed stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2002 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a November 2003 
Statement of the Case (SOC), and April 2005 and August 2005 
Supplemental Statements of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, unit history reports, 
articles, lay statements, VA outpatient treatment reports and 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at March 2005 VA hearing; service 
medical and personnel records; VA medical records; reports 
from the 14 Quartermaster detachment; newspaper articles; 
television transcripts; lay statements; and information from 
the Center for Unit Records Research.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence  
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) [i.e., under the criteria of DIAGNOSTIC AND  STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM- IV)]; a link, 
established by medical evidence, between  current symptoms 
and an in-service stressor; and credible  supporting evidence 
that the claimed in-service stressor  occurred.  If it is not 
shown the veteran engaged in combat with the enemy, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.   Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f) (2005); Pentecost v. Principi, 16 Vet. App. 
124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

In various statements, including during the March 2005 
hearing before a Decision Review Officer, the veteran 
asserted that during active service he was deployed with the 
101st Airborne to the Persian Gulf.  He indicated that there 
was a SCUD missile attack on February 25, 1991 in Dharhan, 
Saudi Arabia at the barracks where the veteran had left 30 
minutes to an hour before.  He acknowledged that he did not 
personally witness the attack nor was he near the barracks at 
the time of the attack.  A July 2002 outpatient treatment 
report noted he had already been in a helicopter on the way 
to Kuwait when the scud missile hit.  He reported that a 
personal friend was killed during this particular attack, but 
the veteran could not remember his name.  In terms of 
stressors, he also asserted that sleeping in a foxhole for 
six months with rats running across him and chemical alarms 
sounding caused his PTSD.  The July 2002 outpatient report 
noted him reporting seeing many dead and dying enemy 
soldiers, and having shot at enemy soldiers.

As an initial matter, the Board finds that the evidence does 
not establish that the veteran served in combat during 
service.  His service personnel records reveal no evidence of 
any combat medals or citations, nor do the unit histories 
reveal combat.  Although the veteran's service personnel 
records show that during service from September 8, 1990 to 
March 9, 1991 he served in an imminent danger pay grade area 
in southwest Asia, such does not establish that the veteran, 
himself, participated in combat.

Evidence in the claims file indicates that on the evening of 
February 25, 1991 an Iraqi SCUD missile destroyed the 
barracks which housed members of the 14th Quartermaster 
Detachment, an Army Reserve water purification unit stationed 
in Dhahran, Saudi Arabia.  The veteran contends that he had 
just left the barracks 30 minutes to one hour before that.  
He reported to clinicians that he was in a helicopter going 
to Kuwait at the time of the SCUD attack, and that he did not 
witness the incident nor its aftermath.  He testified that he 
had heard one of his friends was in the barracks at the time 
and was killed.

The veteran's personnel records indicate that the served with 
HHC 2-502 Infantry Battalion.  The unit history report from 
the 2-502 Infantry Battalion during the veteran's tour does 
not reflect the SCUD attack on the barracks.  An April 2003 
letter from the Center for Unit Records Research noted that a 
copy of the Operation Desert Shield/Storm historical review 
submitted by the 2nd Battalion, 502nd Infantry also did not 
mention the destruction of the barracks.  Although there is 
corroborative evidence that a SCUD missile hit the barracks 
in Dhahran, Saudi Arabia on February 25, 1991, there is no 
evidence that the veteran was near the location of the attack 
prior to, during, or after the attack.  In this regard, at 
the time of the attack, the evidence shows the 2nd Battalion, 
502 Infantry was 100 miles north of the Iraqi border.  There 
is no evidence showing that the veteran was not with his unit 
at that time, nor evidence establishing that he was in 
Dhahran on February 25, 1991.  Therefore, there is no 
credible evidence supporting his assertion that the February 
25, 1991 SCUD attack was a "near miss" for him.  

Furthermore, service medical records are silent for treatment 
for any mental disorders.  Although the veteran has been 
diagnosed with PTSD by his treating VA psychiatrist, this 
opinion was based solely on the veteran's reported history of 
the SCUD attack on the barracks and on the veteran's 
assertion of having seen dead, dying and wounded enemy 
soldiers and having fired on enemy soldiers.  As noted above, 
the evidence does not establish that the veteran served in 
combat, nor does the evidence verify that the veteran was 
anywhere in the vicinity of the SCUD attack on the date in 
question.  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, which VA adjudicators 
are not bound to accept simply because treating medical 
providers have done so.  Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (It is the duty of the  Board to assess the 
credibility and weight given to  evidence.).  In the case at 
hand, there is no evidence that the veteran was exposed to 
and/or involved in any of the stressful incidents he has 
described.  The Board notes the veteran's contentions that 
sleeping in a fox hole with rats running across him and 
chemical alarms sounding also caused his PTSD.  However, such 
stressors are not verifiable, nor did they serve as the basis 
for the diagnoses of PTSD rendered in the medical evidence of 
record.  

In summary, the Board finds that there is no credible 
supporting evidence that the veteran experienced the claimed 
in-service stressors, and there is no medical evidence of a 
diagnosis of PTSD which is based on a verified stressor.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


